To the Right Honourable Joseph Blake Esq. Governor and one of the Lords Proprietors of Carolina and to the Honourable the Gentlemen of the Councill being the High Court of Chancery for this Province.
Humbly complaining sheweth to your Honours your Oratrix Jane Scott late of the Parish of St. James Westminster in the Kingdom of England and now resident in Carolina Widow That your Oratrix being a Sole Trader in the Occupation and trade of a Sempstress and Milliner and keeping a Shop for Sale of goods belonging to her said trade in the said parish of St. James’ Westminister And being possessed of severall Millinary and Sempstry Ware amounting to the sume of Two Hundred pounds Sterling and upward As also of severall Credits upon the shop books of your Oratrix together with severall household goods And being so possessed your Oratrix having occation to goe beyond the seas on or about the month of November in the year 1695 your Oratrix did deliver the said Millinary and sempstry Ware in her said shop together with her shop books conteyning her Creditts and her household goods conteyning furniture for one Chamber together with plate linnen brasse and copper Ware and several other necessarys’ into the Custody and possession of Helen Bristow Widdow the said Household goods to be kept for your Oratrixes use And the Shop Wares to be disposed of and the Creditts to be gotten in by the said Helen Bristow for your Oratrix’ use and accordingly by your Oratrix the said Helen Bristow was fixed in the shop and lodgings belonging to your Oratrix But so it is may it please your Honours that in the absence of your Oratrix the said Helen Bristow did sell unto her son George Logan Esq. the Defendant hereinafter named out of the goods and wares belonging to your Oratrix to the vallue of Fourscore pounds and took his bond for the same and after having got in severall of your Oratrixes Creditts and disposed of severall others of your Oratrix’ goods and wares with the produce of the same together with remaining wares of your Oratrixes’ said goods and wares she the said Helen Bristow together with her son the said George Logan did take the voy*71age to the Bahamma Islands and from thence to this Province of South Carolina And the said Helen Bristow did in London insuer to the vallue of Two Hundred pounds upon her said voyage to this Province and told her said Son George Logan that the reason why she insured was because the effects did belong to your Oratrix And the said Helen Bristow with her said son George Logan being arrived at the Island of Providence one of the Bahamma Islands did there dispose of severall of your Oratrixes’ goods and wares and afterwards being arrived at this Province sometime afterwards vizt in the late Sicknesse in the yeare 1699 She the said Helen Bristow dyed And your Oratrix further sheweth unto your Honours that she returning to her late Habitation in the said parish of St James Westminster about the month of June last and finding the said Helen Bristow had most unjustly and dishonestly gon away to this Province with all that your Oratrix had intrusted her with your Oratrix in order to recover her Estate out of the hands of the said Helen Bristow was forced to take a long and hazardous voyage from London to this Province by way of the Bahamma Islands and your Oratrix being arrived in this Province on or about the month of January last finding the said Helen Bristow was deceased did apply herself unto the said George Logan demanding from him an account of what his said Mother Helen Bristow had left in his hands of your Oratrixes estate And the said George Logan giveing your Oratrix faire promises but making noe manner of performance of them And understanding that your Oratrix did resolve to move for Administration of the estate of the said Helen Bristow as a criminall Creditor the said George Logan her son did move for the same and accordingly had the Administration of all and singular the goods chattells and creditts of the said Helen Bristow his mother Committed to him And by vertue of such Administration he the said George Logan did possess himself of all the goods and wares of your Oratrix that was brought over to this Province by the said Helen Bristow his mother and not disposed of at the time of her death as also of the books of accounts and papers of Right belonging to your Oratrix And being so possessed of the particular goods in specie of right belonging to your Oratrix but the said George Logan doth most unjustly detaine the same from your Oratrix and utterly refuseth to deliver the same together with the said Books of accounts and papers allthough he know-eth that they doe of right belong to your Oratrix And the said George Logan as Administrator of the estate of the said Helen Bristow his late mother doth refuse to give your Oratrix an account how the said Helen Bristow did dispose of the said goods and Wares of your Oratrix which she left in her hands and what moneys the said Helen Bristow receaved of your Oratrixes’ Creditts’ dureing her abode at London and since her arrivall at Carolina and the said George Logan doth utterly refuse to pay your Oratrix what is due to her for the same although the said Helen Bristow when lying on her death bed (as your Oratrix is Credibly informed and hath good reason to believe) and being pricked in her conscience for her unjust acting and breach of trust and friend*72ship to your Oratrix in coming away to this Province with what your Oratrix left in her hands in England as above in this bill is set forth did lay her strict and last charge upon the said George Logan her son to deliver to your Oratrix what was left of your Oratrixes’ said goods and wares and to make satisfaction of what was wanting out of what goods and estate the said Helen Bristow left And which the said George Logan did then faithfully promise her to observe and doe All which the said George Logan doth now utterly refuse to perform to your Oratrix who hath often in a Civil and friendly manner demanded the same Notwithstanding the said George Logan well knew the Equity and justice of your Oratrix demands of him and Notwithstanding his said solemne promise to his said dyeing mother who then strictly layed her charge upon him when she lay on her death bed as aforesaid All which actings and proceedings of the said George Logan are contrary to Right Equity and good Conscience in tender consideration whereof and for as much as your oratrix is not relievable in the premises At the Common law for this your Oratrix reposeing greate trust and confidence in the honesty and fidelity of the said Helen Bris-tow upon whom your Oratrix had layed all the obligations of friendship imaginable by relieveing her in her necessities for two yeares’ in your Oratrixes house and afterwards by helping her to work and employment under your Oratrix by which she got her liveing her cheifest dependence being upon your Oratrix upon which Considerations and others’ your Oratrix had just reason to think that she had layed upon the said Helen Bristow such obligations of friendship and fidelity that she had noe reason to mistrust her and therefore when your Oratrix put her in possession of her said goods wares and creditts and in the shop belonging to your Oratrix she did not take such sufficient proof of the same as is required by the strict rules of the Comon law and therefore is altogether remediless by the same unless by the aid of this Honourable Court your Oratrix may have a particular discovery thereof by the Corporall Oath of the said George Logan who well knows and is satisfied of the truth’of all and singular the premisses’ before set forth who when he makes answer upon oath must and will discover the same to the end therefore that the said George Logan may set forth what goods and wares of your Oratrix came to his hands and possession particularly is
Two silver handled knives noe mark
Two silver spoons marked M
Two silver forkes marked M
Four silver spoons marked J.S
Four silver forkes the same mark
One silver salt old fashion with three Branches
Four small silver salts
One Childs’ spoone
One Childs’ corrall and chain marked JC
Three pair of silver Claspes'
*73Two silver Filagreen hearts
A spoon and fork silver and a silver handled knife all in a Case
A pasable silke purse with severall pieces of broken gold and silver and severall Coinés of severall Countryes’
One silver Crosse with a long white sattin Ribbon
Two pair of silver buttons
One paire of stone buttons set in Gold
Four pair of holland sheets
Three fine holland shirts not finished
Six holland aprons cut out not made up
Some table linnen and pillow bears’
Two fine holland sideboard cloths and severall small remnants of holland a leather pockett with severall sorts of lace
A parcell of white sattin imbroydered
A parcell of Child bed linnen
A hair trunk
A feather bed boulster and quilt
A picture
A pewter pott and bason
A copper stew pan
A copper Chocolate pótt and Mill A copper pott to drinke in
Four handled Candlesticks Three brass and one Copper
A brasse Tinder box
A parcell of China Ware of severall sorts
Two saucepans
A bleu quilted sattin petticoate
Cherry Coloured silke striped with gold and silver A patterne for a Cushion with the lining white Sarsenett
A peice of lemon Coloured silke for a Cushion
Two Chaffing dishes
A standish lined with bleu silke
A parcell of books
A new black hood and scarfe
Three pillows
Of the goods belonging to your Oratrix did not come to his hands and possession and what other goods and wares belonging to your Oratrix did come to the hands and possession of the said George Logan and to whose possession they came to his knowledge and what books papers and accounts of right belonging to your Oratrix came to the hands and possession of the said George Logan And whether the said George Logan did not buy of his said Mother out of the goods and wares belonging to your Oratrix to the vallue of Four score pounds sterling Moneys of England and accordingly gave his said Mother bond conditionall for the payment of the said sume of Eighty pounds which he afterwards payed her And if he doth not believe the said sume of *74four score pounds English moneys with allowance for the difference of moneys is due and ought to be paid to your Oratrix out of the estate of the said Helen Bristow left at the- time of her decease and which the said George Logan is possessed of in right of his said Administration and whether the said Helen Bristow to the said George Logans knowledge did not dispose of severall other goods and wares belonging to your Oratrix and particularly in the island of Providence one of the Bahamma Islands there or elsewhere And what Credits belonging to your Oratrix the said Helen Bristow received in London before she came from thence and since her arrivall at Carolina and particularly if she did not receive in Carolina from Engand the vallue of six pounds Sterling in Pewter or other Wares from Mr. John Stracham of London Jeweller and if the same was not the produce of Six pounds paid the said Mr. Stracham by the Lady Luton being for soe much moneys due upon the Shop books of your Oratrix from the said Lady Luton to your Oratrix and what other Credits belonging to your Oratrix the said Helen Bristow received to the best of the said George Logans’ knowledge and if the said Helen Bristow prior to undertaking the voyage from London to Carolina did not insure or cause to be insured the sume of Two Hundred pounds upon her voyage [torn] the said George Logan that the reason why she insured was because the said goods did belong to your Oratrix And if the said Helen Bristow did not (as before sett forth) when upon her death bed give a particular charge to the said George Logan her son relating to your Oratrix and what the particulars of the same were (if it was not as sett forth in this Bill or to that effect May it please your Honours to graunte unto your aforesaid Oratrix a writt of Subpoena to be directed to the said George Logan commanding him at a certain day and under a certain penalty therein to be limitted personally to be and appeare before your Honours in this Honourable Court then and there to make direct answer upon oath to every clause and article in this your Oratrixes’ bill of Complaint as fully as if the same had again been here repeated and interrogated and further to stand to and abide such order and decree therein as to your Honours shall seem just with equity And also the writt of Duces tecum to be directed to the said George Logan commanding him thereby forthwith to bring and deliver into this Hon-ourable Court all the Books of accounts Writings and papers he hath concerning the premisses there to remain until your Honours shall have the hearing and determining thereof And your Oratrix doubts not but that upon his the defendants corporal Oath and producing the books of accounts Writings and papers concerning the premisses with what your Oratrix may probably prove will be sufficient matter for your Honours to found a decree upon for your Oratrixes releife And that the said George Logan may by decree of this Hon-ourable Court be obliged to deliver to your Oratrix what goods and wares he hath of right belonging to your Oratrix And all her books of accounts and papers and writeings belonging to her And that the said sume of Four score pounds sterling with allowance for the difference of moneys may be payed to *75your Oratrix by the said George Logan out of the estate of the said Helen Bristow on which he hath administred The said [torn] your Oratrix [torn] payed by the said George Logan out of the estate of the said Helen Bristow for what other goods and effects of your Oratrix she has disposed of and the Cred-itts she had received belonging to your Oratrix And that your Oratrix may be fully releived in the premisses according as to your Honours in your Wisdom shall seem most agreeable to equity and good Conscience.
Nicholas Trott for the Plaintiff
And your Oratrix as in duty bound shall ever pray.